DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The preliminary amendment filed 12/31/2020 has been entered. Claim 1 has been canceled. Claims 2-21 have been added.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xiao (US 2018/0218369 A1), hereinafter “Xiao”.

As per claim 2, Xiao teaches a computer system comprising: a processor; and one or more computer readable media having stored thereon instructions that are executable to cause the computer system to perform operations comprising:
“accessing a plurality of reduced feature tables created using event information for a plurality of events that occurred with respect to an electronically provided service” at [0036]-[0039], [0077]-[0095] and Figs. 2, 5;
(Xiao teaches the transaction processing component 143 receives transaction details (i.e., “event information”) from a merchant system POS device 157 for a plurality of transactions (i.e., “events”) and logs transaction details (i.e., “plurality of reduced feature tables)
“wherein information for each of the plurality of events includes data values for a set of features indicative of aspects of the events” at [0037]-[0039];
(Xiao teaches the transaction details comprise a plurality of features such as a total amount of the transaction, age of the user payment processing system account used in the transaction, a date of the most recent transaction approved prior to the transactions)
“and wherein the event information indicates a respective particular cluster identity previously assigned to each of the plurality of events” at [0039]
(Xiao teaches the fraud analysis component 147 extracts features from each transactions and cluster the transactions based on similarity between each transaction and all other transactions. For each cluster, the fraud analysis component 147 determine 
“wherein the plurality of reduced feature tables were constructed using the event information, and wherein each of the reduced feature tables is keyed on a respective unique particular combination of at least two features from the set of features” at [0036]-[0039];
(Xiao teaches the clusters were constructed using transaction details, wherein each cluster is keyed on a set of features extracted from the transactions such as a total amount of the transaction, age of the user payment processing system account used in the transaction, a date of the most recent transaction approved prior to the transactions)
“receiving new event information for a new event that relates to a user action requested via the electronically provided service, wherein the new event is not included in the plurality of events; and wherein the new event information has new data values for the set of features” at [0039], [0092]-[0095];
(Xiao teaches the fraud analysis component 147 receives new transaction data at a subsequent time and performs the method for clustering transactions based on features)
“using the new data values, searching multiple ones of the reduced feature tables with unique combinations of the new data values, based on results of the searching, 
(Xiao teaches performing the example method described in blocks 510-590 with the subsequent transaction data by analyzing the transaction data to extract features, mapping the transactions in virtual space and determining similarity values between transactions, and clustering the transactions into clusters based on similarity, determining a volume overtime for each cluster, and identifying clusters comprising anomalous growth in volume over time. Xiao teaches at [0091] the new transaction is assigned to the anomalous growth cluster comprising transactions having a unique combination of data values such as a total amount of $26.99, made between 5-6 p.m., comprising an IP address of the user computing device from a particular location)
“based on the particular cluster identity assigned to the new event, permitting a user action requested via the electronically provided service” at [0039]-[0043].
(Xiao teaches if the cluster did not experience anomalous growth, the fraud analysis component 147 may identify the cluster as non-fraudulent transaction pattern. The payment processing system 140 processes a transaction based on the transaction details and using a payment account selected by the user 101 for use in the transaction) 

As per claim 3, Xiao teaches the system of claim 2, wherein “the reduced feature tables are each uniquely keyed on a respective pair of features from the set of features” at [0091].

As per claim 4, Xiao teaches the system of claim 3, wherein “each of the reduced feature tables includes one or more tuple elements for each feature pair key value, each of the tuple elements including a respective unique cluster identity and a plurality of feature data values corresponding to that unique cluster identity” at [0083]-[0094].

As per claim 5, Xiao teaches the system of claim 4, wherein “for each of the tuple elements, each of the plurality of feature data values corresponding to a unique cluster identity is a most commonly occurring feature data value for that unique cluster identity in the plurality of events” at [0083]-[0094].

As per claim 6, Xiao teaches the system of claim 2, wherein “the computer system is controlled by an entity who provides the electronically provided service, and wherein the electronically provided service is an electronic transaction payment service” at [0014]-[0019].

As per claim 7, Xiao teaches the system of claim 2, wherein “the operations further comprise: based on the results of the searching indicating the new event has at 

As per claim 8, Xiao teaches the system of claim 2, wherein “the operations further comprise: based on the results of the searching indicating the new event does not have at least a threshold level of similarity to any of the previously assigned clusters, generating a new cluster and assigning the new event to the new cluster” [0036]-[0039], [0077]-[0095] and Figs. 2, 5;

As per claim 9, Xiao teaches the system of claim 2, wherein “the user action requested via the electronically provided service includes a request to complete an electronic payment transaction from a first user to a second user” at [0033]-[0039].

As per claim 10, Xiao teaches a method comprising:
“receiving, by a computer system, new event information for a new event not included in a plurality of events that occurred with respect to an electronically provided service, wherein the new event corresponds to a user request for an action on the electronically provided service” at [0039], [0092]-[0095];
“accessing, by the computer system, a plurality of reduced feature tables, wherein each of the reduced feature tables is keyed on a respective unique particular combination of features from a set of features, wherein the reduced feature tables were generated using event information for the plurality of events” [0036]-[0039], [0077]-[0095] and Figs. 2, 5;
“wherein information for each of the plurality of events includes data values for the set of features, and wherein the event information indicates a respective particular cluster identity previously assigned to individual one of the plurality of events” at [0036]-[0039], [0077]-[0095] ;
“searching, using new data values that are in the set of features for the new event, multiple ones of the reduced feature tables, “based on results of the searching, assigning a particular cluster identity for the new event” [0036]-[0039], [0077]-[0095] and Figs. 2, 5;
“determining whether to complete or deny the user request for the action on the electronically provided service based on the particular cluster identity assigned to the new event” at [0039]-[0043].

As per claim 11, Xiao teaches the method of claim 10, wherein “the particular cluster identity assigned is for a cluster previously assigned to one or more of the plurality of events” [0036]-[0039], [0077]-[0095] .

As per claim 12, Xiao teaches the method of claim 10, wherein “the particular cluster identity assigned is for a newly create cluster not previously assigned to one or more of the plurality of events” at [0036]-[0039], [0077]-[0095].

As per claim 13, Xiao teaches the method of claim 10, wherein “the user request for the action comprises a request to make an electronic payment transaction” at [0014]-[0019].
As per claim 14, Xiao teaches the method of claim 13, further comprising “completing the user request for the action based on the assigned cluster identity and based on an amount for the electronic payment transaction” at [0039]-[0043].

As per claim 15, Xiao teaches the method of claim 10, wherein “the event is a web navigation event corresponding to one or more action taken by a user within a web-enabled application that is used to access the electronic provided service” at [0096]-[0098].

As per claim 16, Xiao teaches the method of claim 15, further comprising “causing an advertisement to be served to a user, via the web-enabled application, based on the assigned cluster identify” at [0096]-[0098].

As per claim 17, Xiao teaches a non-transitory computer-readable medium having stored thereon instructions that are executable by a computer system to cause the computer system to perform operations comprising: 
“receiving new event information for a new event not included in a plurality of events that occurred with respect to an electronically provided service, wherein the new event corresponds to a user request for an action on the electronically provided service” at [0039], [0092]-[0095];
“accessing a plurality of reduced feature tables, wherein each of the reduced feature tables is keyed on a respective unique particular combination of features from a set of features, wherein the reduced feature tables were generated using event 
“wherein the event information indicates a respective particular cluster identity previously assigned to individual ones of the plurality of events” at [0037]-[0039];
“searching, using new data values that are in the set of features for the new event, multiple ones of the reduced feature tables; based on results of the searching, assigning a particular cluster identity to the new event” ” at [0039], [0087]-[0095]; and 
“determining whether to complete or deny the user request for the action on the electronically provided service based on the particular cluster identity assigned to the new event” at [0039]-[0043].

As per claim 18, Xiao teaches the non-transitory computer-readable medium of claim 17, wherein “searching using the new data values includes searching index keys of the multiple reduced feature tables using multiple different feature combinations corresponding to individual features of the new data values” at [0039], [0087]-[0095].

As per claim 19, Xiao teaches the non-transitory computer-readable medium of claim 17, wherein “the searching comprises searching the multiple reduced feature tables in parallel” ” at [0039], [0087]-[0095].

As per claim 20, Xiao teaches the non-transitory computer-readable medium of claim 19, wherein “the searching does not require that all of the plurality of reduced feature tables be searched if a threshold value is reached while searching using the new data values for the new event” at [0039], [0081]-[0095].

As per claim 21, Xiao teaches the non-transitory computer-readable medium of claim 19, wherein “the operations further comprise: based on the results of the searching indicating the new event has at least a threshold level of similarity to a particular cluster, assigning the new event to the particular cluster” at [0039], [0081]-[0095].



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 


Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
February 15, 2022